                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  MARY BELL, JANICE GRIDER,        )
  CINDY PROKISH, JOHN HOFFMAN, and )
  PAMELA LEINONEN,                 )
                                   )
                     Plaintiffs,   )
                                   )
                v.                 ) Case No. 1:15-cv-02062-TWP-MPB
                                   )
  PENSION COMMITTEE OF ATH HOLDING )
  COMPANY, LLC,                    )
  ATH HOLDING COMPANY, LLC,        )
  BOARD OF DIRECTORS OF ATH        )
  HOLDING COMPANY, LLC,            )
                                   )
                     Defendants.   )

                   ORDER APPROVING FEES, COSTS AND AWARDS

       Pending before the Court is Plaintiffs’ Motion for Attorneys’ Fees, Reimbursement of

Expenses and Case Contribution Awards for Named Plaintiffs. (Filing No. 371.) In their Motion,

Class Counsel requests that the Court approve a fee for obtaining a settlement of class claims under

the Employee Retirement Income Security Act (“ERISA”).                The settlement provides a

$23,650,000.00 monetary recovery for the benefit of Class Members. Taking into account the

significant and powerful non-monetary relief and benefit of tax deferral, the total benefit to the

Class exceeds $62 million dollars.

       Class Counsel has asked this Court to approve a fee award of $7,882,545 which constitutes

one-third of the monetary award. Additional improvements to the Plan as a result of the litigation

and settlement bring the actual value to the Class far higher to a total value of over $62 million

dollars. Class Counsel has also asked this Court to award it $513,015.32 for expenses.

Additionally, Class Counsel has requested this Court approve incentive awards to the Class
Representatives and also to the Individual Named Plaintiffs. For the reasons set forth below, Class

Counsel’s Motion is GRANTED.

                                            I. BACKGROUND

        Pursuant to the Settlement Agreement and this Court’s Preliminary Approval Order, Class

Counsel directed the mailing of individual notices to the Class and created a Class website to

provide information to the Class. Individual notices were mailed to over 127,000 Class Members

and, with an objection deadline of August 5, 2019, only one Class Member filed a timely objection.

Filing No. 377 at 6. 1 This Court finds that only one objection compared to a total class of over

127,000 is a remarkable sign of the Class’s overwhelming support for this Settlement and Class

Counsel’s request. As noted in this Court’s final approval order and for the reasons stated therein,

the lone objection to this Settlement is denied.

        For over a decade, Class Counsel, in pioneering a new area of the law, have continuously

demonstrated an unwavering and zealous commitment to represent American employees and

retirees seeking to recover losses incurred due to alleged retirement plan mismanagement. Jerome

Schlichter and Schlichter Bogard & Denton actually created the field of 401(k) excessive fee

litigation which did not exist before. Filing No. 372-1 ¶13−15. Before Jerome Schlichter and the

firm of Schlichter Bogard & Denton filed a series of cases in 2006 regarding excessive fees in

401(k) plans, there had never been a case brought for excessive fees in a 401(k) plan by any lawyer

in the United States. Id. Class Counsel is firmly established as the “pioneer and the leader in the

field of retirement Plan litigation.” Abbott v. Lockheed Martin Corp., No. 06-701, 2015 U.S. Dist.

LEXIS 93206, at *8 (S.D. Ill. July 17, 2015) (Reagan, C.J.).



1
  Current participants were not required to do anything to receive their share of the settlement. One other Class
Member filed a notice that he was not a Class Member and requested that he be removed from the Class Member list.
Filing No. 374 (stating that his participation in the Plan was outside the Settlement Period).


                                                       2
       Class Counsel are “experts in ERISA litigation” with extraordinary skill and determination

required to litigate these complex cases. Krueger v. Ameriprise Fin., Inc., No. 11-2781, 2015 U.S.

Dist. LEXIS 91385, at *6 (D. Minn. July 13, 2015). This Court notes that no 401(k) excessive fee

cases had been filed before Class Counsel pioneered them, and agrees with other courts that the

work of Jerome Schlichter and Schlichter Bogard & Denton “illustrates an exceptional example of

a private attorney general risking large sums of money and investing thousands of hours for the

benefit of employees and retirees.” Will v. General Dynamics Corp., No. 06-698, 2010 U.S. Dist.

LEXIS 123349, at *8 (S.D. Ill. Nov. 22, 2010) (J. Murphy).

                             II. FINDINGS AND CONCLUSIONS

       Under the “common-fund” doctrine, class counsel is entitled to a reasonable fee drawn

from the commonly held fund created by a settlement for the benefit of the class. See, e.g., Boeing

Co. v. VanGemert, 444 U.S. 472, 478 (1980). Additionally, the United States Court of Appeals

for the Seventh Circuit has found that attorneys’ fees based on the common fund doctrine are

appropriate in ERISA cases. See Florin v. Nationsbank, 34 F.3d 560, 563 (7th Cir. 1994). A court

must also consider the overall benefit to the class, including non-monetary benefits, when

evaluating the fee request. Spano v. Boeing Co., No. 06-743, 2016 U.S. Dist. LEXIS 161078, at *5

(S.D. Ill. Mar. 31, 2016) (J. Rosenstengel) (citing Manual for Complex Litigation, Fourth, § 21.71,

at 337 (2004)). An assessment of the non-monetary benefits and relief obtained as part of a

settlement is important so as to encourage attorneys to obtain future meaningful relief. As set forth

below and as demonstrated through expert testimony offered via declaration, Class Counsel’s

efforts to secure additional relief beyond the monetary amount added significant value to the

Settlement and ultimately to Class Members.

       In determining whether to grant a requested fee in a class action settlement, the Seventh



                                                 3
Circuit Court of Appeals requires an analysis of whether the requested fee is within the range of

fees that would have been agreed to at the outset of the litigation in an arms-length negotiation

given the risk of nonpayment and the normal rate of compensation in the market at the time. See

In re Synthroid Marketing Litig., 264 F.3d 712, 718 (7th Cir. 2001). In common fund cases, “the

measure of what is reasonable [as an attorney fee] is what an attorney would receive from a paying

client in a similar case.” Montgomery v. Aetna Plywood, Inc., 231 F.3d 399, 408 (7th Cir. 2000).

“[I]t is not the function of judges in fee litigation to determine the equivalent of the medieval just

price. It is to determine what the lawyer would receive if he were selling his services in the market

rather than being paid by court order.” Matter of Cont’l Ill. Sec. Litig., 962 F.2d 566, 568 (7th Cir.

1992). This requires the district judge to “ascertain the appropriate rate for cases of similar

difficulty and risk, and of similarly limited potential recovery.” Kirchoff v. Flynn, 786 F.2d 320,

326 (7th Cir. 1986).

       In a common fund class action settlement, the Seventh Circuit Court of Appeals uses a

percentage of the relief obtained rather than a lodestar or other basis. See Gaskill v. Gordon, 160

F.3d 361, 363 (7th Cir. 1998); see also Florin, 34 F.3d at 566 (but leaving to the discretion of the

district court the determination as to which method is the most efficient and suitable in a given

case). “A one-third fee [percentage] is consistent with the market rate in settlements concerning

this particularly complex area of law.” Spano, 2016 U.S. Dist. LEXIS 161078, at *7 (quoting Abbott,

2015 U.S. Dist. LEXIS 93206, at *7); Beesley v. Int’l Paper Co., No. 06-703, 2014 U.S. Dist.

LEXIS 12037, at *10 (S.D. Ill. Jan 31, 2014) (J. Herndon); Will, 2010 U.S. Dist. LEXIS 123349,

at *9 (finding that in ERISA 401(k) fee litigation, “a one-third fee is consistent with the market

rate”). In this case, Class Counsel’s fee request totaling 33 1/3% of the monetary recovery, and a

much smaller percentage when including non-monetary relief (as it must be), is reasonable and



                                                  4
consistent with the awards in many other cases also brought by Class Counsel, including those in

this Circuit.

      Case                                                                  Fee %
      Sims v. BB&T, No. 15-732, Filing No. 450 (M.D.N.C. May 6, 2019) 33.3%
      Ramsey v. Philips N.A., No. 18-1099, Filing No. 27 (S.D.Ill. Oct. 15,
                                                                            33.3%
      2018)
      In re Northrop Grumman Corp. ERISA Litig., No. 06-6213, 2017
                                                                            33.3%
      WL 9614818 (C.D.Cal. Oct. 24, 2017)
      Gordan v. Mass. Mut. Life Ins. Co., No. 13-30184, 2016 WL
                                                                            33.3%
      11272044 (D.Mass. Nov. 3, 2016)
      Kruger v. Novant Health, Inc., No. 14-208, 2016 WL 6769066, 1-2
                                                                            33.3%
      (M.D.N.C. Sept. 29, 2016)
      Spano v. Boeing Co., No. 06-743, 2016 WL 3791123 (S.D.Ill. Mar.
                                                                            33.3%
      31, 2016)
      Abbott v Lockheed Martin Corp., No. 06-701, 2015 WL 4398475
                                                                            33.3%
      (S.D.Ill. July 17, 2015)
      Krueger v. Ameriprise Fin., Inc., No. 11-2781, 2015 WL 4246879
                                                                            33.3%
      (D.Minn. July 13, 2015)
      Beesley v. Int’l Paper Co., No. 06-703, 2014 WL 375432 (S.D.Ill.
                                                                            33.33%
      Jan. 31, 2014)
      Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015 (C.D.Ill.
                                                                            33.33%
      Oct. 15, 2013)
      George v. Kraft Foods Global, Inc., Nos. 08-3899, 07-1713, 2012
                                                                            33.33%
      WL 13089487 (N.D.Ill. June 26, 2012)
      Will v. Gen. Dynamics Corp., No. 06-698, 2010 WL 4818174
                                                                            33.33%
      (S.D.Ill. Nov. 22, 2010)
      Martin v. Caterpillar Inc., No. 07-1009, 2010 WL 11614985
                                                                            33.33%
      (C.D.Ill. Sept. 10, 2010)


        Class Counsel’s fee request is wholly appropriate given the extraordinary risk Class

Counsel accepted in agreeing to represent the Class; the fact that Class Counsel brought this kind

of case when no one else had; Class Counsel’s demonstrated willingness to devote tremendous

resources for many years to the case as it has done in other cases; the substantial monetary

recovery; and the additional value of the future relief included in this settlement to Plan

participants.



                                                5
     A $7,882,545 fee would be justified without considering non-monetary relief and other

benefits to the Class. However, as it must, the Court finds that the non-monetary benefits are real

and significant improvements to the Plan that must be considered. The Court finds that the non-

monetary relief is significant and valuable. That relief includes the following:

     1. Within the first year of the agreed upon three-year Settlement Period, the Plan’s
        Pension Committee shall cause to be published to then current Plan participants
        invested in the Plan’s money market fund the fund fact sheet or similar disclosure
        that explains the risks of the Plan’s money market fund investment option, the
        historical returns of the money market fund over the last 10 years, and the benefits
        of diversification;

     2. By the end of the first year of the Settlement Period, the Pension Committee shall
        engage an independent Investment Consultant familiar with investment options in
        defined contribution retirement plans who shall, within a reasonable time after
        being engaged, review the Plan’s fund lineup and make recommendations
        regarding the investment options offered in the Plan (including, but not limited to
        the money market fund). The Investment Consultant will make recommendations
        regarding whether to add a stable value fund to the Plan’s investments;

     3. The Pension Committee shall meet within one hundred fifty (150) days after
        receipt of the Investment Consultant’s report and recommendations to review the
        Investment Consultant’s report and evaluate whether and to what extent to
        implement the Investment Consultant’s recommendations;

     4. The Pension Committee shall consider, with the assistance of the Investment
        Consultant, among other factors: (a) the lowest-cost share class available to the
        Plan for any mutual fund considered for inclusion in the Plan as well as other
        criteria applicable to different share classes; (b) the availability of revenue sharing
        rebates on any share class available to the Plan for any mutual fund considered for
        inclusion in the Plan; and (c) the availability of collective trusts and or separately
        managed accounts, to the extent such investments are permissible and are
        otherwise have similar risks and features to a mutual
        fund considered for inclusion in the Plan;

     5. Within thirty (30) business days of the Pension Committee’s consideration of the
        Investment Consultant’s evaluation and recommendations, counsel for the
        Defendants will provide to Class Counsel a written summary of the Investment
        Consultant’s recommendations and the decisions of the Pension Committee;

     6. During the first eighteen (18) months of the Settlement Period, the Plan’s
        fiduciaries will conduct a request for proposal for recordkeeping services for the
        Plan. The request for proposal shall request that any proposal provided by a service


                                                 6
         provider for basic recordkeeping services to the Plan include a fee proposal based
         on a total fixed fee and on a per participant basis. After conducting the request for
         proposal (“RFP”), the Plan fiduciaries may decide to keep the Plan’s current
         recordkeeper or retain a new recordkeeper based on the factors, including cost,
         that the Plan fiduciaries deem appropriate under the circumstances;

     7. Within thirty (30) days of making a decision regarding selection of a recordkeeper
        based upon the RFP, Defendants’ Counsel shall provide to Class Counsel a
        summary of the finalist proposals received, the decision made, and the reasons
        supporting the decision. This summary shall include the final agreed-upon fee for
        basic recordkeeping services; and,

     8. Class Counsel will both monitor compliance with the settlement for three years
        and take any necessary enforcement action without cost to the Class.

Filing No. 367-1 at 26–27.

       As demonstrated below, these benefits represent a substantial value to the Plan above and

beyond the monetary settlement. In this regard, Class Counsel engaged Dr. Stewart Brown, a

nationally recognized economist and authority on investment costs, to provide the Court with an

estimate of the present value on just a portion of these provisions. As for the stable value relief

portion of the Settlement, and based on the expected difference in returns using the ten-year

average spread between the Vanguard Stable Value Fund and the Plan’s Vanguard Federal Money

Market Fund investment, Plan participants are expected to obtain discounted savings of an

additional $31,775,413 in enhanced returns. See Filing No. 372-3 at ¶¶8–12. Dr. Brown also

estimated the fee savings associated with a reduction in the Plan’s recordkeeping fees as a result

of a competitive bidding process are $2,223,195. Id. at ¶¶5–7. Dr. Brown concludes that the

affirmative relief under the terms of the settlement will provide a combined present value to the

class up to $33,998,608. Id. at 5−12.

       When combined with the tax-deferred value of the monetary portion (Filing No. 372 at 15),




                                                 7
the total value of the benefit to the Class exceeds $62 million. Id. at 18. 2 Class Counsel’s fee

request is just under 13% of that amount. Accordingly, the fee requested by Class Counsel is

significantly less than one-third of the value of the total benefit to the class.

         This value is very substantial and was earned through Class Counsel’s reputation as the

authority in 401(k) excessive fee cases and then demonstrated the skill and determination in

obtaining this result for the Class on a case that was set for trial. As this Court is well-aware and

as noted below, Class Counsel performed substantial work from investigating this case, developing

potential claims, responding to and overcoming dispositive motions and Daubert challenges,

analyzing thousands of pages of documents produced during discovery, and engaging in

substantial discovery motion practice. Filing No. 372-2 at ¶¶6−25. The significant result and

benefits to the Class are evidence of those efforts, and this Court is firmly convinced that the scope

and value of this Settlement was reached only due to Schlichter, Bogard & Denton’s established

reputation as “the preeminent firm in 401(k) litigation,” Nolte v. Cigna, Corp., No. 07-2046, 2013

U.S. Dist. LEXIS 184622, at *8 (C.D. Ill. Oct. 15, 2013) (J. Baker), and their skill and perseverance

in litigating similar 401(k) excessive fee cases.

         Class Counsel’s reputation undoubtedly played a part in creating this Settlement. This

Court agrees that Class Counsel’s efforts have “educated plan administrators, the Department of

Labor, the courts and retirement plan participants about the importance of monitoring

recordkeeping fees.” Tussey v. ABB, Inc., 2015 U.S. Dist. LEXIS 164818, at *7–8 (W.D. Mo. Dec.

9, 2015). Indeed, as noted by multiple courts, “[t]he fee reduction attributed to Schlichter, Bogard &

Denton’s fee litigation and the Department of Labor’s fee disclosure regulations approach $2.8



2
  The benefit of tax deferral for 20 years is an additional 18.6%. Peter Brady, Marginal Tax Rates and the Benefits of
Tax Deferral, Investment Company Institute (Sept. 17, 2013). Here, based on this data, the tax deferral would increase
the actual value of the cash by $4,398,900, enhancing the value of the monetary portion to $28,048,900.


                                                          8
billion in annual savings for American workers and retirees.” Nolte, 2013 U.S. Dist. LEXIS

184622, at *6 (J. Baker).

        In addition, it is notable that the Independent Fiduciary has independently assessed the

reasonableness of the requested fee.          After a detailed analysis, the Independent Fiduciary

concluded that the requested fee and reimbursement of expenses is reasonable. Filing No. 377-1

(letter of Newport Trust Company approving the terms of the Settlement, including Class

Counsel’s fees and expenses).

        In determining fees in a common fund class action settlement the use of a lodestar cross-

check is no longer recommended in the Seventh Circuit. See In re Synthroid Marketing Litig., 325

F.3d 974, 979–80 (“The client cares about the outcome alone” and class counsel’s efficiency

should not be used “to reduce class counsel’s percentage of the fund that their work produced.”);

Beesley, 2014 U.S. Dist. LEXIS 12037, at *10 (“The use of a lodestar cross-check has fallen into

disfavor.”); Will, 2010 U.S. Dist. LEXIS 123349, at *10 (“The use of a lodestar cross-check in a

common fund case is unnecessary, arbitrary, and potentially counterproductive.”). Nevertheless,

applying a lodestar cross-check analysis confirms the reasonableness of the award to Class

Counsel.

        In particular, this Court finds that Class Counsel spent 7,820.60 attorney hours and

1,354.20 hours of non-attorney professional time litigating this case. Filing No. 372-2 at ¶ 5. 3

Class Counsel will also spend substantial time during the Settlement Period because Class Counsel

has committed to monitoring Defendants’ compliance with the terms of the Settlement and has

committed to bring an enforcement action if needed without cost to the Class. Thus, Class Counsel



3
 “The Court may rely on summaries submitted by attorneys and need not review actual billing records.” Abbott,
2015 U.S. Dist. LEXIS 93206, at n.1 (citing authority).


                                                     9
is committing to a possibility of substantial future time without compensation if that occurs.

       If a lodestar cross-check is done, this Court finds that a national market rate is the relevant

community for determining a reasonable hourly rate for this specialized area of complex litigation.

Beesley, 2014 U.S. Dist. LEXIS 12037, at *11. Although Class Counsel works solely on a

contingent fee basis, within the last several months, other courts have found that a national fee rate

of up to $1,060.00 per hour, depending on years of attorney experience, was a reasonable national

hourly rate for Class Counsel’s time. Sims v. BB&T Corp., No. 15-cv-00732, (M.D.N.C. May 6,

2019), and Clark v. Duke University, 16-cv-1044, Filing No. 166 at 8−9 (M.D.N.C. Jun. 24, 2019)

(finding that the reasonable hourly rate was $1,060/hour for attorneys with at least 25 years of

experience, $900/hour for attorneys with 15–24 years of experience, $650/hour for attorneys with

5–14 years of experience, $490/hour for attorneys with 2–4 years of experience, $330 for

paralegals and law clerks). Filing No. 372-2 at ¶ 5.

       Based on these 2018 rates and actual hours incurred to date, a straight lodestar fee would

be $5,905,851. Filing No. 372-2 at ¶ 6. However, in cases like this one, where counsel “had no

sure source of compensation for their services,” the Court must apply a risk multiplier to

compensate the attorneys for the risk of nonpayment in the event the litigation was unsuccessful.

Florin I, 34 F.3d at 565. The Seventh Circuit has specifically “held that risk multipliers are

appropriate in cases that are initiated under ERISA and settled with the creation of a common

fund.” Cook v. Niedert, 142 F.3d 1004, 10143 (7th Cir. 1998). The purpose of the multiplier is to

“compensat[e] in a manner that provides adequate incentive for the attorney to bring this type of

case.” Harman v. Lyphomed, Inc., 945 F.2d 969, 974 (7th Cir. 1991). Applying this formula, the

fee sought by Class Counsel, without even accounting for the significant value from the non-

monetary relief as valued above, would result in a multiplier of only 1.33. In light of the substantial



                                                  10
risk of non-payment, particularly in light of the adverse precedent cited at length by Defendants in

their dispositive motions, the protracted length of the litigation, and the fact that very few ERISA

fiduciary breach cases have been successfully resolved at trial in favor of the plaintiffs, this small

multiplier amount is reasonable. Again, however, and as noted above, apart from any lodestar

multiplier, Class Counsel’s requested attorney fee award is less than 13% of the total benefit to the

class.

         This Court further finds that the $513,015.32 in expenses for which Class Counsel seeks

reimbursement is warranted. “It is well established that counsel who create a common fund like

this one are entitled to the reimbursement of litigation costs and expenses, which includes such

things as expert witness costs; computerized research; court reporters; travel expense; copy, phone

and facsimile expenses and mediation.” Abbott, 2015 U.S. Dist. LEXIS 93206, at *13 (citing Fed.

R. Civ. P. 23); Boeing v. Van Gemert, 444 U.S. at 478). Given the high-stakes nature of this case,

the Court finds that Class Counsel’s incurred expenses are reasonable and should be reimbursed

from the common fund. Indeed, this final expense item is significantly below the anticipated

submitted expense of $650,000. Filing No. 368 at 6.

         Plaintiffs request that Named Plaintiffs Mary Bell, John Hoffman, and Pamela Leinonen,

who were successfully appointed by the Court to serve as Class Representatives in this action,

receive a case contribution award of $20,000.00. Plaintiffs further request that Named Plaintiffs

Janice Grider and Cindy Prokish, who were not named as Class Representatives but remained in

the case in their individual capacity, receive a case contribution award of $5,000.00. “Incentive

awards are justified when necessary to induce individuals to become named representatives.” In

re Synthroid Marketing Litig., 264 F.3d at 722–23. Without their commitment to pursuing these

claims, the successful recovery for the Class would not have been possible. Accordingly, the Court



                                                 11
approves these respective awards.

                                      III. CONCLUSION

       After consideration of Class Counsel’s Motion, and consistent with the findings of the

Independent Fiduciary, the Court concludes that the requested attorneys’ fee and expense

reimbursements are fair, reasonable, and merited by Class Counsel’s efforts resulting in relief for

the Class. Accordingly, it is ORDERED that the requested attorneys’ fee of $7,882,545 is

APPROVED.

       It is FURTHER ORDERED that the requested reimbursement of expenses in the amount

of $513,015.32 is APPROVED. Thus, the Settlement Administrator shall pay the combined sum

of $8,395,560.32 to the firm of Schlichter, Bogard & Denton out of the Settlement Fund. The

Settlement Administrator shall separately pay Named Plaintiffs Mary Bell, John Hoffman, and

Pamela Leinonen each $20,000.00, and Named Plaintiffs Janice Grider and Cindy Prokish, who

were not named as Class Representatives but remained in the case in their individual capacity,

each $5,000.00.

       Finally, and for the reasons stated on the record at the hearing held on September 4, 2019,

the sole objection to the amount of the attorneys’ fees, requested reimbursement of expenses, and

incentive awards is OVERRULED.

       SO ORDERED.

       DATED: 9/4/2019




                                                12
DISTRIBUTION:

Alexander L. Braitberg
SCHLICTHER BOGARD DENTON LLP
abraitberg@uselaws.com

Troy A. Doles
SCHLICHTER, BOGARD & DENTON, LLP
tdoles@uselaws.com

Heather Lea
SCHLICHTER, BOGARD & DENTON, LLP
hlea@uselaws.com

Jason Priebe
SEYFARTH SHAW LLP
jpriebe@seyfarth.com

Jerome J. Schlichter
SCHLICHTER, BOGARD & DENTON, LLP
jschlichter@uselaws.com

Andrew D. Schlichter
SCHLICHTER BOGARD & DENTON, LLP
aschlichter@uselaws.com

Sean Soyars
SCHLICHTER BOGARD & DENTON LLP
ssoyars@uselaws.com

Michael A. Wolff
SCHLICHTER, BOGARD & DENTON, LLP
mwolff@uselaws.com

Ada W. Dolph
SEYFARTH SHAW LLP (Chicago)
adolph@seyfarth.com

Ian Hugh Morrison
SEYFARTH SHAW LLP (Chicago)
imorrison@seyfarth.com

Megan E. Troy
SEYFARTH SHAW LLP
mtroy@seyfarth.com



                                   13
Laura Hughes McNally
MORGAN, LEWIS & BOCKIUS LLP
laura.mcnally@morganlewis.com




                                14
